DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 28 June 2022. 
Claims 1, 9, 17 have been amended and are hereby entered.
Claims 5, 7, 13, 15 were previously canceled.
Claims 1-4, 6, 8-12, 14, and 16-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

IDS
	The information disclosure statements (IDS) submitted on 01 April 2022, 18 May 2022, 06 July 2022 have been considered by the examiner.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9-11, 14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et. al. (US Publication 20130191135A1), in view of Orosco et. al. (US Publication 20170161435A1), further in view of Iyer (US Publication 20140039911A1), further in view of Raduchel et. al. (US Publication 20170161439A1). 


Regarding Claims 1, 9 and 17, Camacho discloses the following:  

(Claim 9) An apparatus comprising at least one processor, at least one communications interface, and at least one memory including computer program code, the computer program code comprising executable instructions corresponding to a care estimate module, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least ([0009] “The system comprises computer-executable instructions to identify at least one medical treatment to achieve the medical outcome. The treatment care path includes at least one medical treatment; computer-executable instructions to identify one or more treatment options for each of the at least one medical treatment; computer-executable instructions to provide a cost estimate for each of the one or more treatment options; and computer-executable instructions to display at least one care path as an optimal treatment care path by selecting at least one of the medical treatments based on at least one of cost and quality”; [0037] “The user's computing station 62 may be any conventional computing device or process, such as but not limited to a computer, personal data assistant (PDA), mobile phone, wireless device, tablet computer, terminal, or the like”). 

(Claim 17 only) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions corresponding a care estimate module, the computer program code instructions, when executed by a processor of a computing entity, are configured to cause the computing entity to [0037] “the care path generator 64 is preferably accessible over a network 60, such as the Internet or any other conventional network…for users 58 to access the care path generator 64 application program 64 and to view the results produced thereby. In one example, a user's computing station 62 is equipped with a browser program, such as Microsoft's Internet Explorer™, Netscape's Navigator™, a Linux browser, or other browsing application program, viewing program or other software, which provides the user 58 with access to the care path generator application program 64. The user's computing station 62 may be any conventional computing device or process, such as but not limited to a computer, personal data assistant (PDA), mobile phone, wireless device, tablet computer, terminal, or the like”):
receiving, by a care estimate module operating on a central computing entity, a trigger indication … wherein the trigger indication comprises wherein the trigger indication comprises provider identifying information that identifies a provider and
patient identifying information that (a) identifies a patient ([0035] “The one or more database 52 may access or include any suitable data that may be used to generate one or more care paths or portions thereof. Specifically, embodiments of the present disclosure may include databases with data related to one or more health plan members that may include information related to the member's medical coverage, medical conditions, medical history, etc.… databases with data related to cost data, for example, cost of services, which may be provided in a variety of different formats, for example cost of services by treatment, cost of services by provider, and/or cost of services by location or geography, for example; databases with data related to provider selection, for example provider cost, provider quality, provider outcomes data” – “data related to one or more health plan members…” reads on “patient identifying information that identifies a patient” and data related to “provider selection” such as provider cost, quality, and outcomes reads on “provider identifying information”;) and (b) that identifies at least one service ([0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include cost data 304, treatment  data 306”);US207061435A1
extracting, by the care estimate module, the patient identifying information from the trigger indication ([0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include cost data 304, treatment data 306, provider data 308, member eligibility data 310, member claims data 312” – member eligibility data and member claims data read on “patient identifying information”);
determining, by the care estimate module, the at least one service ([0044] “As shown in greater detail in FIG. 5, a healthcare path 570 may include a plurality of stages. For example, as shown, stages in a healthcare path may include an evaluation/diagnosis stage 571, a treatment/surgery stage 572, and a recovery/rehabilitation stage 573”; see Fig. 5 which shows Radiology X-ray/MRI in Stage 1 Evaluation/Diagnosis and Knee arthroscopy in Stage 2 Treatment). 
identifying, by the care estimate module, at least one potential provider that provides the at least one service (See Fig. 11 A, Path 101 which shows providers who provide “Chiro path” services and Providers who provider “surgery path” services; [0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include…provider data 308…Such data may be used in embodiments of the present system to provide certain capabilities 330, for example, but not limited to: treatment decision support 332; provider search and selection 334; provider cost”), the at least one potential provider identified based at least in part on eligibility information associated with the patient  and identified based at least in part on the patient identifying information and the additional patient information, a location associated with the patient, and an address associated with the at least one potential provider ([0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure. As described herein, any useful and appropriate data may be included and used within the systems, methods, and products of the present disclosure. For example data sources 302 may include cost data 304, treatment data 306, provider data 308, member eligibility data 310, member claims data 312”… Such data may be used in embodiments of the present system to provide certain capabilities 330, for example, but not limited to: treatment decision support 332; provider search and selection 334; provider cost”; See Fig. 11C which has a “search by City, State, Zip” bar for patient to input his location and addresses associated with each returned provider with distance from known location; “The one or more database 52 may access or include any suitable data that may be used to generate one or more care paths or portions thereof. Specifically, embodiments of the present disclosure may include databases with data related to one or more health plan members that may include information related to the member's medical coverage, medical conditions, medical history, etc.” – using data related to medical’s medical coverage, conditions and medical history reads on identifying a provider at least in part on the patient identifying information and additional patient information) 
wherein the cost estimate […API call…] comprises at least a portion of the eligibility information associated with the patient ([0051] “a consumer may have the goal of obtaining an accurate cost estimate 708 for one or more selection the consumer has made related to one or more of their treatment goals 702 and/or 704…Systems and methods of the present disclosure may also include using accurate benefit data 712 to provide accurate cost estimates 708. Accurate benefit data may be generated by reviewing and incorporating current health account data, eligibility parameters, and/or other relevant information. Further, systems and methods of the present disclosure may include using accurate provider rates 714 to help provide accurate cost estimates 708. Accurate provider rates may be obtained in some cases by consulting fee schedules, claims-based rates, geographical average rates, and/or any other relevant or desirable source”). 
generating, by the central computing entity, a care estimate notification […having a format corresponding to the POC system based at least in part on the provider identification within the trigger indication…] wherein the care estimate notification identifies the at least one potential provider and comprises the cost estimate ([0028] “the present disclosure discloses a system, method, and computer product that, in one embodiment, will provide cost estimates for each step of a medical treatment option as well as an aggregate cost for the selected option as a whole. This cost estimate will preferably be based on average costs calculated from claim information from the providers involved as well as the facilities involved”; See Fig. 11C which shows providers by name with out-of-pocket costs for each provider); and
providing, by the central computing entity, the care estimate notification […via an API…] such that the user computing entity receives the care estimate notification, the user computing entity configured […to decrypt the care estimate notification utilizing the authentication token and wherein the decrypted care estimate notification causes the user computing entity…] to provide a graphical representation of a care estimate evaluation comprising at least a portion of the care estimate notification within a portion of a user interface generated by the […POC…] system and displayed via the user computing entity (See Fig. 10 - see box at lower right with average estimate average total cost and estimated out of pocket costs – cost estimate is identified; Step 1 shows office visit with primary care physician – provider is identified; Fig. 10 also shows graphical representation; [0059] “An example optimization result is depicted, in one embodiment, in FIG. 10, for provision to the healthcare consumer. The depiction may include an information bar 1001, which may include the name of the depiction, the consumer name, and an estimate designation. As further shown in FIG. 10, the course of treatment 1002 is depicted for the consumer's reference. With regard to the cost estimates of the particular healthcare path shown, the estimate may be provided in graphical form 1007, and may include an estimate of costs that are deductible 1004, co-insurance 1005, and/or covered 1006, and may also include a cumulative total cost 1003 thereof. The estimate of costs may be provided over the time range of treatments, which may include a number of weeks of care, and when such costs may be incurred”; [0034] “A graphical user interface 56, having one or more display screens, may also be provided or be in communication with the care path generator application 64, wherein the graphical user interface 56 provides users 58 with the ability to input data necessary for the care path generator 64 to generate one or more care paths or portions thereof, as well as to provides users 58 with various displays of the resulting data; [0066] “the system and methods described herein may provide the healthcare treatment options to the consumer in an easy-to-read and understand format, such as a graphical format or chart display showing the length of time for the total course of treatment, the associated costs, and/or other information”).
	Camacho does not disclose the following, but Orosco, which is directed to electronic medical record integration using an API, teaches the following: 
the […POC…] system “([0019] a health care provider organization may utilize multiple EMR systems 105, such as EMR system 103 in its hospitals and EMR system 104 in its ambulatory clinics” – EMR system in a hospital or ambulatory clinic reads on “POC system”)
[…the API…]  ([Abstract, [0004])
[…API call to one or more external computing systems…] ([0004] “The universal API request is translated into an EMR-specific request via the middleware recognized by the selected EMR system. The EMR-specific request is sent to the selected EMR system”)
generated at a point-of-care (POC) system executing at least partially at a user computing entity of a provider ([0020] “ a hospital computer 110 that displays a user interface connected to a single EMR system may embed a web viewer capable of connecting to other EMR systems through using application system 100”; [0034] “the external application 101 or 111 to perform its functionality accurately, such as presenting valid choices (such as an accurate and updated list of clinic locations for a patient scheduling application, or available lab tests to be ordered for a physician-focused patient care application) to users of the application(s) as they interact with the external application using a handheld device 109 or computer 110”)
Providing a notification […via an API…] ([0004] “sending a universal API request”)
issuing, […by the care estimate module,…] at least one Application Program Interface (API) call to the POC system to request additional patient information, wherein an API format of the API call is automatically determined by the […care estimate…] module based at least in part on the POC system  ([0020] “In one embodiment, a hospital computer 110 that displays a user interface connected to a single EMR system may embed a web viewer capable of connecting to other EMR systems through using application system 100. This could be used to retrieve patient information that is located on multiple EMR systems 103 and 104 operated by the health care provider organization. In this embodiment, the external application 111 would send a request to and receive reference data back from the middleware 102. Upon receipt of the data, the external application 111 would automatically modify its user interface so that the embedded web viewer would display patient information accurately from other EMR systems within the current EMR” – retrieving patient information reads on “requesting additional patient information”; [0015] “The external application 101 communicates with the middleware 102. In general, the external application 101 requests reference data from one of the EMR systems 105 by sending a Universal API Request 113 to the middleware 102. The Universal API Request 113 is a web services query defined by middleware 102 as a standard format irrespective of the application or data structure of the target EMR systems 105. Middleware 102 transforms the Universal API Request(s) 113 to EMR-specific Request 115 (and perhaps also EMR-specific request 117) compatible with the applicable EMR system and communicates the request(s) to one or more of the EMR systems 105” – teaches automatically determining an API format of the API call (e.g., API request); applied art reads on the broadest reasonable interpretation of the claim language as transforming a Universal API request into a system-specific request as the applied art automatically determines the format the request needs to be in to be compatible with destination system and transforms it).  
[…having a format corresponding to the POC system based at least in part on the provider identification within the trigger indication…] ([0020] “In one embodiment, a hospital computer 110 that displays a user interface connected to a single EMR system may embed a web viewer capable of connecting to other EMR systems through using application system 100. This could be used to retrieve patient information that is located on multiple EMR systems 103 and 104 operated by the health care provider organization. In this embodiment, the external application 111 would send a request to and receive reference data back from the middleware 102. Upon receipt of the data, the external application 111 would automatically modify its user interface so that the embedded web viewer would display patient information accurately from other EMR systems within the current EMR”)
Camacho discloses a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the provider and cost, and provides the notification to a user’s computing entity. Camacho does not teach the trigger indication is generated at a POC system, that an API call is issued to the POC system to request additional patient information wherein an API format of the API call is automatically determined based least in part on the POC system, or that a notification is generated that has a format corresponding to the POC system. Orosco teaches these limitations. Orosco does not each “by the care estimate module”/”care estimate module”, however, as shown above, this feature is taught by Camacho.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Camacho with these teachings of Orosco, to generate the trigger indication at a POC system and use with a POC system with the motivation of retrieving patient information located in EMR (e.g., POC) systems (Orosco [0020]); and to additionally modify the system to utilize an API, to use an API call for an external computer system, and to incorporate API calls in which an API format of the API call is determined based on the POC system and generating a notification with that format, with the motivation of using an API to process data elements retrieved from different systems in the same way (Orosco [0026]) and to use an API request that is in an EMR-specific format so that it can be recognized by the selected EMR system (Orosco at [0004]). 
Camacho/Orosco do not explicitly teach the following, but Iyer, which is directed to comparing healthcare costs for providers, teaches the following: 
transmitting, […by the care estimate module…], a cost estimate request […API call…] to one or more external computing systems identified to correspond with the at least one potential provider to determine, by the care estimate module, a cost estimate for the at least one potential provider to provide the at least one service to the patient (see paras. [0075]-[0079], particularly [0079] “The database layer 203 communicates with the price adjudication system 204. The price adjudication system may be accessed in real-time, or via batch processes. The adjudication system may be a “live” system that connects to pharmacies and provider terminals…and returns the contracted price for a particular drug or medical therapy at a particular provider. External messaging constructs and similar communication techniques can be used to communicate with price adjudication system 204” – using price adjudication system to connect to a provider terminal to return a price for that provider reads on broadest reasonable interpretation of transmitting a request a cost estimate request to an external computing system corresponding with a potential provider). 
Camacho/Orosco teach a system that receives a trigger indication via a care estimate module which identifies patient identifying information and at least one medical service, extracts patient identifying information, issues an API call to a POC system to request additional patient information in which an API format is automatically determined by the care estimate module based at least in part on the POC system, determines the at least one service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification having a format corresponding to the POC system which identifies the provider and cost, and provides the notification to a user’s computing entity, but do not teach that the system transmits a cost estimate request to one or more external computing systems identified to correspond with the at least one potential provider. Iyer teaches these limitations. Iyer does not each “by the care estimate module” or using an “API call”, however, as shown above, these features are taught by Camacho and Orosco, respectively.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Camacho/Orosco with these teachings of Iyer, to request the healthcare estimate information by communicating directly with a computing system with a potential provider, with the motivation of providing a real-time price for healthcare, so that the consumer knows what he can expect to be charged, because when the price charged is lower than estimate, it may cause confusion and loss of trust with the patient (Iyer [0079]). 
Camacho/Orosco/Iyer do not teach the following, but Raduchel, which is directed to a medical records access and management system which utilizes encryption and decryption, teaches: 
encrypting, by the central computing entity, the […care estimate…] notification based at least in part on an authentication token ([0061] “the user electronic device 130 may encrypt the first request using information included in the authentication token”)
	to decrypt the […care estimate…] notification utilizing the authentication token and wherein the decrypted […care estimate…] notification causes the user computing entity ([0060] The user may further issue a credential token to each of the approved or certified medical service providers, as an illustration, using a private key of the user. The credential token may be issued to a particular approved or certified medical service provider encrypted using a public key of the particular approved or certified medical service provider so that only the particular approved or certified medical service provider may decrypt the encrypted credential. 
Camacho/Orosco/Iyer teach a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the provider and cost, utilizes an API, automatically determines the API format based in part on the POC system and generates a care estimate notification having a format corresponding to the POC system, but do not teach that notifications are encrypted and decrypted with an authentication token. Raduchel teaches using an authentication token to encrypt/decrypt medical data.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Camacho/Orosco/Iyer with these teachings of Raduchel, to encrypt and decrypt the care estimate notifications (as taught by Camacho) using an authentication token, with the motivation of deterring tampering or alteration by other parties (Raduchel [0042]) and to enhance protection of data (Raduchel [0313]). 

Regarding Claim 2, 10 and 18, Camacho/Orosco/Iyer/Raduchel teach the limitations of Claims 1, 9 and 17, respectively.  Camacho further discloses wherein the at least one service is a procedure, lab work, or a prescription ([0047] “Seven different general illustrative categories of treatment are provided in FIG. 6: office procedures 602; preventative services 604; self-care 606; radiology procedures 608; lab procedures 610; outpatient procedures 612; and inpatient procedures 614”; Fig. 5 shows “Knee Arthroscopy” which is a procedure). 

Regarding Claim 3 and 11, Camacho/Orosco/Iyer/Raduchel teach the limitations of Claims 1, and 9, respectively.  Camacho further discloses performing an eligibility check using the patient identifying information to determine the eligibility information ([0051] “Accurate benefit data may be generated by reviewing and incorporating current health account data, eligibility parameters, and/or other relevant information”; [0039] “Generally, the system 100 of the present disclosure may use various data sources to provide outputs in a variety of different ways. FIG. 3 shows the data sources 302, capabilities 330, and delivery channels 360 that may be included in some embodiments of the present disclosure... For example data sources 302 may include…member eligibility data 310… Such data may be used in embodiments of the present system to provide certain capabilities 330, for example, but not limited to…member eligibility and benefits 338”). 

Regarding Claim 6, 14 and 20 Camacho/Orosco/Iyer/Raduchel teach the limitations of Claims 1, 9 and 17, respectively.  Camacho further discloses wherein the care estimate notification comprises scheduling information for scheduling the service with the at least one potential provider ([0050] “Along with a goal of choosing an optimum provider, a consumer may have a goal related to making provider appointments 706. Embodiments of the present disclosure may include accessing data related to provider availability, provider connectivity, and what should be done in preparation for an office visit, for example in order to facilitate meeting the consumer goal of optimizing provider appointments 706”; [0039] also teaches “appointment scheduling” for use within the system. 


Claims 4, 8, 12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al (US20130191135A1), in view of Orosco et. al. (US Publication 20170161435A1), further in view of Iyer (US Publication 20140039911A1), further in view of Raduchel et. al. (US Publication 20170161439A1), further in view of Lee (US20120166226A1).

Regarding Claim 4, 12, and 19, Camacho/Orosco/Iyer/Raduchel teach the limitations of Claims 1, 9 and 17, respectively.  Raduchel further teaches 
wherein encrypting the […care estimate…] notification comprises encrypting the […care estimate…] notification based at least in part on the authentication ([0061] “the user electronic device 130 may encrypt the first request using information included in the authentication token”).
Camacho/Orosco/Iyer teach a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the provider and cost, utilizes an API, automatically determines the API format based in part on the POC system and generates a care estimate notification having a format corresponding to the POC system, but do not teach that notifications are encrypted and decrypted with an authentication token. Raduchel teaches using an authentication token to encrypt/decrypt medical data.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Camacho/Orosco/Iyer/Raduchel with these teachings of Raduchel, to encrypt and decrypt the care estimate notifications (as taught by Camacho) using an authentication token, with the motivation of deterring tampering or alteration by other parties (Raduchel [0042]) and to enhance protection of data (Raduchel [0313]). 
Camacho/Orosco/Iyer/Raduchel do not teach, but Lee, which is directed to a healthcare management system, does teach the following:  performing an authentication of a provider identified in the trigger indication prior to providing the care estimate notification (See Lee [0074], [0081] “When a user accesses the HMS web site, they are presented with a pop up screen that demands authentication information”) and

	Camacho/Orosco/Iyer/Raduchel teach a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the provider and cost, and provides the notification to a user’s computing entity. C Camacho/Orosco/Iyer/Raduchel do not teach that a provider is authenticated prior to providing a care estimate notification, but Lee does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Camacho/Orosco/Iyer/Raduchel with these teachings of Lee to include a step of authenticating a provider before providing the care estimate notification (as taught by Camacho), with the motivation of incorporating a rigorous access control mechanism to ensure that only authorized users may access data (Lee at [0078]). 

Regarding Claim 8 and 16, Camacho/Orosco/Iyer/Raduchel does not disclose, but Lee, which is directed to a healthcare management system, does teach the following:  wherein the trigger indication is generated in response to a trigger being identified by a listener operating on the central computing entity (According to Applicant’s specification [0065], a listener constitutes computer executable code that upon the processing element executing the computer executable code, identifies triggers and automatically generate trigger indications for one or more integrated back-end functions such as determining that an appointment is being scheduled and may automatically generate trigger indications for an eligibility check and/or care gap evaluation corresponding to the appointment being scheduled.  Therefore, under broadest reasonable interpretation of a listener, as interpreted in light of Applicant’s specification [0065], constitutes computer executable code that automatically generates trigger indications for one or more eligibility checks;  See Lee [0101]-[0106] which discloses analyzing medical history information and data related to medical records of the patient to identify any missing data items indicative of gaps in care and issuing an alert upon determining a gap in care;  See Lee [0099]-[0106] which discloses the system parsing through the patient’s medical data and the system automatically upon the usage of the system described in Lee).
Camacho/Orosco/Iyer/Raduchel teach a system that identifies patient identifying information and at least one medical service, identifies a potential provider who provides that service, determines a cost estimate based at least in part on eligibility information, generates a notification identifying the provider and cost, and provides the notification to a user’s computing entity. Camacho/Orosco/Iyer/Raduchel do not teach the trigger indication is generated in response to a trigger being identified by a listener operating on the central computing entity, but Lee does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Camacho/Orosco/Iyer/Raduchel with these teachings of Lee to include a listener operating on the central computing identity to generate a trigger indication, with the motivation of saving a user time from manually submitting information (Lee at [0042]). 


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page 
numbers as printed. 

112 Rejections
	The 112(a) and 112(b) rejections detailed in FOA are withdrawn in view of Applicant’s amendments to claims and citations to relevant supporting paragraphs of specification.  

103 Rejections
	Applicant’s remarks have been fully considered but are not persuasive.  New grounds of rejection have been presented above in 103 section to address the newly amended limitations that have been added to independent claims 1, 9 and 17.  A new citation to Orosco has been added to address the “an API format of the API call is automatically determined…” limitation and the Iyer reference has been brought in to address the limitation pertaining to “transmitting…a cost estimate request API call to one or more external computing systems identified to correspond with the at least one potential provider”.  
	Regarding the rejection of dependent Claims 2-4, 6, 8, 10-12, 14, 16, and 18-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. 
	The 103 rejection of all pending claims is maintained.  

	

Conclusion
The following relevant art not cited is made of record: 
US Patent 10282241B1, which teaches conversion of API format between two systems using different formats. 
US Publication 20140188492, which teaches a method of forecasting fees and costs for a patient receiving healthcare services 
US Publication 20180247022, which teaches a method for estimating costs associated with treating a diagnosis for a patient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619